PER CURIAM.
Upon consideration of appellant’s response to the Court’s order of October 3, 2012, the Court has determined that the notice of appeal, filed on September 26, 2012, failed to timely invoke the Court’s jurisdiction to review the order on appeal, which was rendered on June 28, 2012. See In Re Interest of E.P., 544 So.2d 1000 (Fla.1989). Accordingly, the appeal is hereby dismissed. Any remedy appellant may have lies with the lower tribunal. See In the Interest of E.H., 609 So.2d 1289 (Fla.1992).
BENTON, C.J., PADOVANO and MARSTILLER, JJ., Concur.